DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power speed" in line 24.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO (US 2011/0183801).
Regarding claim 1, ANDO (see Figs. 12-14) discloses a changeable linear speed reduction clutch, which is formed by connecting a changeable linear speed double-layer planetary gear train and a brake (B) and is transmission machinery with functions of both a speed reducer and a clutch, wherein the changeable linear speed double-layer planetary gear train according to the present invention is characterized in that: the pitch circle diameter of two central gears (ring or sun gears) are very close but not equal; a planetary carrier (CA1/ CA2) of the changeable linear speed double-layer planetary gear train is used as an input end; one central gear (R2) as an output end and the other central gear (R1) as a braking end; the input end is also an input end (CA1/ CA2) of the present invention and the output end  (R2) is also an output end of the present invention; the braking end (R1) is directly connected to the brake (B); the changeable linear speed double-layer planetary gear train adopts one of two types of planetary gear trains; the brake is a booster brake, an electrically controlled brake or the similar, which at least has a braking state and a non-braking state and can be controlled in one of the two states by a control system (31, see Fig. 2); the input end of the changeable linear speed reduction clutch is connected to a power source (E), the output end is connected to a power using device (DF), and the brake is controlled by the control system; in the present invention, the changeable linear speed double-layer planetary gear train is set as follows: a characteristic parameter, A (λ2>λ1, where λ1 is the tooth number ratio of the planetary gear (D1) and λ2 is the tooth number ratio of the planetary gear D2) of the planetary gear train is set; the application method of the present invention is as follows: when the brake is controlled in the braking state (series mode), the power speed is input from the input end and transmitted in a deceleration manner to the output end for outputting, the input end being a driving end and the output end being a driven end so that the input and output ends are equivalent to an engaged state of the clutch; when the brake is controlled in the non-braking state (split mode, or either of the electric power travel modes, see Fig. 13), the braking end is free, the power speed is input from the input end, and the driven revolving speed of the power using device is input in reverse from the output end (see Fig. 14), the input and output ends being the driving ends and the braking end being the driven end, so that the power speed cannot be transmitted in a deceleration manner to the output end for outputting, and the output end is driven by the power using device to rotate freely, the input and output ends being equivalent to a disengaged state of the clutch, the braking of the brake being equivalent to the engaged state of the clutch, and the non-braking of the brake being equivalent to the disengaged state of the clutch.
ANDO does not disclose characteristic parameter, A, to be 0.8 to 1.25 and not equal to 1.0, i.e., a=number of teeth of a right central gear*number of teeth of a left planetary gear/(number of teeth of a left central gear*number of teeth of a right planetary gear), so that A is from 0.8 to 1.25 and not equal to 1.0, wherein each combination of the number of teeth of the right central gear, the number of teeth of the left central gear, the number of teeth of the right planetary gear and the number of teeth of the left planetary gear corresponds to a value a, and the closer the value a is to 1.0, the greater a speed reduction transmission ratio will be.
ANDO does teach, that “the specific values of the tooth number ratios where λ1 and λ2 may be set appropriately in consideration of the characteristics of the engine E and the first rotary electric machine MG1 and the second rotary electric machine MG2, the vehicle weight, and so forth.”  Therefore, any characteristic that is calculated based on the tooth number ratios, λ1 and λ2, is subject to be set in accordance with the design needs of the invention as a whole.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tooth number ratios, along with any other characteristics that are calculated from them, to be 0.8 to 1.25 and not equal to 1.0, i.e., a=number of teeth of a right central gear*number of teeth of a left planetary gear/(number of teeth of a left central gear*number of teeth of a right planetary gear), so that A is from 0.8 to 1.25 and not equal to 1.0, wherein each combination of the number of teeth of the right central gear, the number of teeth of the left central gear, the number of teeth of the right planetary gear and the number of teeth of the left planetary gear corresponds to a value a, and the closer the value a is to 1.0, the greater a speed reduction transmission ratio will be, since it has been held that where the prior art teaches the result effective variables, finding the optimum range only requires routine skill in the art.
Regarding claim 2, ANDO (see Figs. 12-14) discloses the changeable linear speed double-layer planetary gear train adopts a double-sun-gear planetary gear train, the planetary carrier of the planetary gear train is used as the input end, the left central gear (R2) (there is no frame of reference to determine what is left and right, therefore either gear could be the left gear) as the output end, and the right central gear as the braking end, and the braking end is directly connected to the brake.
Regarding claim 3, ANDO (see Figs. 12-14) discloses the changeable linear speed double-layer planetary gear train adopts a double-inner-gear-ring planetary gear train, the planetary carrier of the planetary gear train is used as the input end, the left central gear (R2) (there is no frame of reference to determine what is left and right, therefore either gear could be the left gear) as the output end, and the right central gear as the braking end, and the braking end is directly connected to the brake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150018152 A1: discloses a transmission having an input, output, and brake as claimed, but does not disclose the same connections regarding these elements.
US 20170106851 A1: discloses a transmission having an input, output, and brake as claimed, but does not disclose the same connections regarding these elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659